DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s amendment of March 30, 2022. 
Claims 12-14 have been canceled.
Claims 19-23 have been added.
Claims 1-11 and 15-23 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the drawings/Specification have been fully considered and are persuasive.  Therefore, the objections to the drawings/Specification have been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §112(b) has been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §112(b) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §101 have been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §101 has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §103 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ira Matsil on June 6, 2022.
The application has been amended as follows: 
Please amend the claims as follows: 
1. (Currently Amended) A traveling control system of an autonomous vehicle, the traveling control system comprising: 
a two-dimensional (2D) LIDAR sensor configured to detect a distance, a direction, a speed and a material distribution of an object around the autonomous vehicle; 
a wheel speed sensor configured to detect a speed of the autonomous vehicle; 
a yaw rate sensor configured to detect a rotational angular speed of the autonomous vehicle; and 
an error corrector configured to determine a straight-line situation using a LIDAR point detected by the 2D LIDAR sensor, to extract a straight lateral distance value according to [[the]]a result of the determination, to accumulate LIDAR points according to a trajectory of traveling of the autonomous vehicle detected by the wheel speed sensor and the yaw rate sensor, to estimate an error between the accumulated point and the extracted straight line, and to calculate and feed back an offset correction parameter of the yaw rate sensor when a value of the estimated error is greater than a predetermined threshold value to automatically correct an error parameter of the yaw rate sensor, wherein the error corrector is configured to compensate for the LIDAR point of a previous frame by an amount of movement corresponding to a predetermined reception period using behavior information of the autonomous vehicle as detected by the wheel speed sensor and the yaw rate sensor and to accumulate the LIDAR points.

7. (Currently Amended) The traveling control method according to claim 6, wherein detecting only the same straight-line component as [[a]]the traveling direction comprises extracting a component of a line having a predetermined length or more and calculating accuracy of straight line using [[a]]the LIDAR point around the extracted straight line.

8. (Currently Amended) The traveling control method according to claim 5, wherein determining [[a]]the straight-line situation using [[a]]the LIDAR point comprises generating a grid map in units of cells having a certain size using the LIDAR point and detecting a straight-line component.

9. (Currently Amended) The traveling control method according to claim 5, wherein determining [[a]]the straight-line situation using [[a]]the LIDAR point comprises extracting a straight-line component based on Hough transform, the straight-line component having an error corresponding to a cell having a predetermined size and accurately readjusting a position of the straight-line using a point around the extracted line.

16. (Currently Amended) The autonomous vehicle according to claim 15, wherein detecting only the same straight-line component as [[a]]the traveling direction comprises extracting a component of a line having a predetermined length or more and calculating accuracy of straight line using [[a]]the LIDAR point around the extracted straight line.

17. (Currently Amended) The autonomous vehicle according to claim 11, wherein determining [[a]]the straight-line situation using [[a]]the LIDAR point comprises generating a grid map in units of cells having a certain size using the LIDAR point and detecting a straight-line component. 

18. (Currently Amended) The autonomous vehicle according to claim 11, wherein determining [[a]]the straight-line situation using [[a]]the LIDAR point comprises extracting a straight-line component based on Hough transform, the straight-line component having an error corresponding to a cell having a predetermined size and accurately readjusting a position of the straight-line using a point around the extracted line.

Allowable Subject Matter
Claims 1-11 and 15-23 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of TAKAKI et al. (US 2020/0031352 A1) teaches an error calculation unit calculates errors in first information representing a driving state of the vehicle based on the first information and second information including at least one of surroundings information and external location information of the vehicle. An error correction unit corrects for the errors in the first information. If error correction performed by the error correction unit is completed, a location estimation unit estimates a location of the vehicle based on the first information corrected for the errors. A driving assistance unit performs driving assistance for the vehicle based on the location of the vehicle estimated by the location estimation unit. If error correction performed by the error correction unit is completed, a process change unit changes a process of a specific type of driving assistance performed by the driving assistance unit.
Further, FUKUSHIGE et al. (US 2020/0189582 A1) teaches a travel control device includes a controller for controlling travel of an autonomous host vehicle. The controller detects left and right lane boundaries and controls travel of the host vehicle based on a result of lane boundary detection. The controller includes a road geometry distinguishing unit and a rate limiter unit. The road geometry distinguishing unit distinguishes a curve, and a direction of the curve, based on road geometry information. When traveling through the curve, the rate limiter unit sets a result of lane boundary detection at an inside of a corner to a value for which change in a lateral direction approaching the host vehicle is restricted.
Furthermore, ONO et al. (US 2018/0284292 A1) teaches a first measuring device measures a location of its own vehicle relative to each feature point on a surrounding structure around a road surface on which the vehicle. A first feature-point is provided which, based on output from the first measuring device, acquires coordinates of the each feature point expressed in a coordinate system of the first measuring device, and uses a self-location to convert the coordinates into an external coordinate. A feature-point trajectory generation section is provided to generate, based on the first coordinates, a trajectory of the feature point group. A second measuring device measures a location of its own vehicle relative to a feature point located rearward of the feature point measured by the first measuring device. An anomaly determination section is provided to determine that anomaly occurs in a self-location estimation device if the second coordinates are on the trajectory.
Furthermore, Jhang et al. (US 9567004 B1) teaches a method for vehicle path tracking with error correction comprises steps of: acquiring vehicle instant information and a target path; developing a predictive path in accordance with the vehicle instant information; determining a vehicle yaw rate threshold value in accordance with the vehicle instant information; calculating a steering angle corresponding to the vehicle yaw rate threshold value; estimating a lateral error correction value corresponding to the steering angle; determining whether the lateral error correction value is not greater than an error value between the target path and the predictive path; controlling a vehicle to turn the steering angle corresponding to the lateral error correction value when the lateral error correction value is less than the error value; and controlling the vehicle to turn the steering angle corresponding to the error value when the lateral error correction value is greater than the error value.

In regards to independent claims 1, 5, and 11, TAKAKI et al. (US 2020/0031352 A1), FUKUSHIGE et al. (US 2020/0189582 A1), ONO et al. (US 2018/0284292 A1), and Jhang et al. (US 9567004 B1), taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 

(With regard to claim 1 and a traveling control system of an autonomous vehicle)  

an error corrector configured to determine a straight-line situation using a LIDAR point detected by the 2D LIDAR sensor, to extract a straight lateral distance value according to the result of the determination, to accumulate LIDAR points according to a trajectory of traveling of the autonomous vehicle detected by the wheel speed sensor and the yaw rate sensor, to estimate an error between the accumulated point and the extracted straight line, and to calculate and feed back an offset correction parameter of the yaw rate sensor when a value of the estimated error is greater than a predetermined threshold value to automatically correct an error parameter of the yaw rate sensor, wherein the error corrector is configured to compensate for the LIDAR point of a previous frame by an amount of movement corresponding to a predetermined reception period using behavior information of the autonomous vehicle as detected by the wheel speed sensor and the yaw rate sensor and to accumulate the LIDAR points. (emphasis added)


(With regard to claim 5 and a traveling control method of an autonomous vehicle)

estimating an error between the accumulated point and the extracted straight line; 
determining whether a value of the estimated error is less than a predetermined threshold value; 
calculating and feeding an offset correction parameter of a yaw rate sensor for detecting the rotational angular speed back to the accumulating of the LIDAR point upon determining that the value of the estimated error is greater than the predetermined threshold value to automatically correct an error parameter of the yaw rate sensor, and 
 controlling movement of the autonomous vehicle based on the corrected error parameter of the yaw rate sensor; wherein accumulating the LIDAR point according to a trajectory of traveling comprises compensating for the LIDAR point of a previous frame by an amount of movement corresponding to a predetermined reception period using behavior information of the HYU-0282USol-KPPage 5 of 14autonomous vehicle as detected by a wheel speed sensor and the yaw rate sensor and accumulating the LIDAR points (emphasis added)

(With regard to claim 11 and an autonomous vehicle)

estimating an error between the accumulated point and the extracted straight line; 
determining whether a value of the estimated error is less than a predetermined threshold value; and 
calculating and feeding an offset correction parameter of the yaw rate sensor for detecting the rotational angular speed back to the accumulating of the LIDAR point upon determining that the value of the estimated error is greater than the predetermined threshold value to automatically correct an error parameter of the yaw rate sensor,
wherein accumulating the LIDAR point according to a trajectory of traveling comprises compensating for the LIDAR point of a previous frame by an amount of movement corresponding to a predetermined reception period using behavior information of the HYU-0282USol-KPPage 7 of 14autonomous vehicle as detected by the wheel speed sensor and the yaw rate sensor and accumulating the LIDAR points (emphasis added)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666